Election/Restrictions
	The communications received 09/19/2019 have been filed and considered by the Examiner. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-17, drawn to a method of forming a microneedle array.
Group II, claim(s) 18, drawn to a microneedle array.
Group III, claim(s) 19-20, drawn to a system for forming a microneedle array.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II, and III share the system and process for forming a microneedle array which is taught by Bay et al (US 2013/0251945) hereinafter BAY in view of Nauta et al (4,211,743) hereinafter NAU, and Worz et al (US 2013/0040013) hereinafter WOR.
BAY teaches a method of forming a microneedle array (molding using a tooling cavity that results in microneedles) [0063-64], the method comprising: 
disposing a first curved surface layer (cavity layer of the tool roll) [Fig. 6 #227; 0061] adjacent an embossing roll [Fig. 6 #225] wherein the curved surface layer comprises a body having a first longitudinal side and a second longitudinal side extending from a curved base (as it appears to be a layer over the tooling roll) and wherein the first longitudinal side comprises a plurality of recesses [Fig. 6 #227] disposed adjacent a periphery (throughout) of the first longitudinal side; 
disposing at least a curved film (carrier film which becomes curved as it is rolled over the roller) [Fig. 6 #228] adjacent (on the opposing side of) the embossing roll such that the plurality of recesses of the first curved surface cooperate with a second longitudinal side of the curved film to define a plurality of cavities there between; 
extruding a material [Fig. 6 #224; 0061] onto the one or more of the first (in the recesses of the first) and curved film; 

causing the material to move into the plurality of cavities to form a plurality of projections at a surface of the material, wherein the projections correspond to the plurality of cavities [0061-62]; and demolding the material from one or more of the first curved surface (as the product is removed from the tool) [Fig. 6 #231; 0067].

BAY does not teach the use of laminates. 
NAU teaches rollers used in embossing in which a resilient surface is employed to improve molding contact between the molded substrate and the embossing surface [Abstract; Fig. 3 #18]. This resilient surface can be a laminate (by being multiple layers that are directly molded onto the roller i.e. directly laminated onto the roller) [col. 4 l. 23-40].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the laminate over the embossing roller of NAU in the tooling roller of BAY in order to improve molding contact between the substrate and the tooling roller. 

BAY/NAU does not teach a curved film being a laminate.
WOR teaches a set of rollers [Fig. 1c #32-35] with a belt (substantially analogous to the  curved film of BAY/NAU) [Fig. 1c #22 and 27] which are used in embossing a substrate [0032] in which the belt is made up of two layers in order to provide both a molding surface (the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the curved film of BAY/NAU with the laminate of WOR in order to allow for molding and smooth running of the belt against the roller. 
As the system and process of the instant claims lack special technical features, they lack unity of invention a posteriori. 

Oral Election
A telephone call was made to Christopher Durkee on 12/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712